Case 15-72800-sms       Doc 35    Filed 06/21/21 Entered 06/21/21 11:14:18             Desc Main
                                  Document Page 1 of 4




                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION
IN RE:                                             CASE: A15-72800-SMS

CAROLYN RENA DASH                                                   CHAPTER 13


Debtor

           Trustee's Motion to Dismiss Case for Failure to Make Plan Payments

   COMES NOW N. WHALEY, Interim Chapter 13 Trustee herein, and files this her Motion to
Dismiss Case for Failure to Make Plan Payments, respectfully showing the Court the following.


                                              1.
   The Debtor filed for relief under Chapter 13 of Title 11 on November 30, 2015.

                                              2.
   The Debtor has failed to comply with the terms of the confirmed plan. As of June 14, 2021, the
Debtor should have paid $32,054.06. The Debtor has paid a total of $24,385.00, causing a
delinquency of $7,669.06.



                                              3.
   The Debtor's case will extend longer than sixty (60) months, contrary to 11. U.S.C. § 1322(d).




                                                   1
Case 15-72800-sms    Doc 35    Filed 06/21/21 Entered 06/21/21 11:14:18        Desc Main
                               Document Page 2 of 4




   WHEREFORE, the Chapter 13 Trustee requests this case be dismissed.


Dated: 6/21/2021                            Respectfully submitted,


                                            _/s/___________________________
                                            Albert C. Guthrie
                                            for the Chapter 13 Trustee
                                            GA Bar No. 142399
                                            285 Peachtree Center Ave, Suite 1600
                                            Atlanta, GA 30303-1229
                                            albertg@atlch13tt.com




                                           2
Case 15-72800-sms          Doc 35     Filed 06/21/21 Entered 06/21/21 11:14:18                 Desc Main
                                      Document Page 3 of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                   ATLANTA DIVISION
IN RE:                                                CASE: A15-72800-SMS

CAROLYN RENA DASH                                                         CHAPTER 13


Debtor

Notice of Hearing on Trustee's Motion to Dismiss Case for Failure to Make Plan Payments
    PLEASE TAKE NOTE that the Chapter 13 Trustee has filed a Motion to Dismiss Case for Failure
to Make Plan Payments and related exhibits with the Court seeking an order of dismissal.
    PLEASE TAKE FURTHER NOTICE that the Court will hold a hearing on July 27, 2021 at 9:45
AM in Courtroom 1201, Richard Russell Building, 75 Ted Turner Drive, SW, Atlanta, GA,
30303.
    Your rights may be affected by the Court’s ruling on these pleadings. You should read these
pleadings carefully and discuss them with your attorney, if you have one in this bankruptcy case. (If you
do not have an attorney, you may wish to consult one). If you do not want the Court to grant the relief
sought in these pleadings or if you want the Court to consider your views, then you and /or your attorney
must attend the hearing. You may also file a written response to the pleading with the Clerk at the
address stated below, but you are not required to do so. If you file a written response, you must attach a
certificate stating when, how and on whom (including address) you served the response. Mail or deliver
your response so that it is received by the Clerk at least two (2) business days before the hearing. The
address of the Clerk’s Office is Clerk, U.S. Bankruptcy Court, Richard Russell Building, 75 Ted
Turner Drive, SW, Atlanta, GA, 30303.           You must also mail a copy of your response to the
undersigned at the address stated below.
    Given the current public health crisis, hearings may be telephonic only. Please check the
“Important Information Regarding Court Operations During COVID-19 Outbreak" tab at the
top of the GANB Website prior to the hearing for instructions on whether to appear in person
or by phone.
Dated: 6/21/2021
                                                      Respectfully submitted,


                                                      _/s/___________________________
                                                      Albert C. Guthrie
                                                      for the Chapter 13 Trustee
                                                      GA Bar No. 142399
                                                     3
Case 15-72800-sms        Doc 35     Filed 06/21/21 Entered 06/21/21 11:14:18            Desc Main
                                    Document Page 4 of 4




A15-72800-SMS

                             CERTIFICATE OF SERVICE

   This is to certify that on this day I caused a copy of the foregoing pleading to be served via
United States First Class Mail, with adequate postage thereon, on the following parties at the
address shown for each:

CAROLYN RENA DASH
3065 SWEET FLAG RUN
AUSTELL, GA 30106

I further certify that I have on this day electronically filed the pleading using the Bankruptcy
Court's Electronic Filing program, which sends a notice of this document and an accompanying
link to this document to the following parties who have appeared in this case under the
Bankruptcy Court's Electronic Case Filing program:

SLIPAKOFF & SLOMKA, PC

Dated: June 21, 2021
                                                  Respectfully submitted,


                                                  _/s/___________________________
                                                  Albert C. Guthrie
                                                  for the Chapter 13 Trustee
                                                  GA Bar No. 142399
                                                  285 Peachtree Center Ave, Suite 1600
                                                  Atlanta, GA 30303-1229
                                                  (404) 525-1110
                                                  albertg@atlch13tt.com




                                                  4
